Case: 19-2161   Document: 58     Page: 1   Filed: 07/01/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                DATA SCAPE LIMITED,
                  Plaintiff-Appellant

                            v.

  WESTERN DIGITAL CORPORATION, WESTERN
       DIGITAL TECHNOLOGIES, INC.,
             Defendants-Appellees
            ______________________

                       2019-2161
                 ______________________

    Appeal from the United States District Court for the
 Central District of California in No. 8:18-cv-02285-DOC-
 KES, Judge David O. Carter.
                  ______________________

                  Decided: July 1, 2020
                 ______________________

     MARC AARON FENSTER, Russ August & Kabat, Los An-
 geles, CA, for plaintiff-appellant. Also represented by
 PAUL ANTHONY KROEGER, REZA MIRZAIE, BENJAMIN T.
 WANG.

     STANLEY MARTIN GIBSON, Jeffer Mangels Butler &
 Mitchell, Los Angeles, CA, for defendants-appellees. Also
 represented by GREGORY S. CORDREY, Irvine, CA.
                 ______________________
Case: 19-2161     Document: 58     Page: 2    Filed: 07/01/2020




 2       DATA SCAPE LIMITED   v. WESTERN DIGITAL CORPORATION




      Before LOURIE, DYK, and CHEN, Circuit Judges.
 CHEN, Circuit Judge.
     Data Scape Ltd. owns U.S. Patent Nos. 8,386,581 (the
 ’581 patent), 7,720,929 (the ’929 patent), 7,617,537 (the
 ’537 patent), and 9,715,893 (the ’893 patent) (collectively,
 the Asserted Patents), which describe and claim methods,
 systems, and apparatuses for transferring music from one
 device onto another device. ’929 patent col. 2 ll. 43–47; ’893
 patent col. 1 ll. 41–44. The ’581, ’929, and ’537 patents all
 share a common specification and priority date and are col-
 lectively referred to as the Morohashi Patents. Data Scape
 Ltd. v. Western Digital Corp., No. 8:18-cv-02285-DOC-KES,
 2019 WL 4145245, at *1 (C.D. Cal. May 17, 2019) (ECF 41)
 (Motion to Dismiss). The ’893 patent is part of a separate,
 but similar patent family directed to the same subject mat-
 ter. Id.
      Data Scape sued Western Digital Corporation and
 Western Digital Technologies, Inc. (collectively, Western
 Digital) in the United States District Court for the Central
 District of California, alleging that Western Digital in-
 fringed the Asserted Patents. The district court held the
 claims of the Asserted Patents invalid under 35 U.S.C.
 § 101 and dismissed the complaint with prejudice. Motion
 to Dismiss at *8. Data Scape filed a motion to alter or
 amend the judgment and allow Data Scape to file an
 amended complaint, which the district court denied. Data
 Scape Ltd. v. Western Digital Corp., No. 8:18-cv-02285-
 DOC-KES, 2019 WL 6391616, at *10 (C.D. Cal. July 12,
 2019) (ECF 53) (Motion to Alter). Data Scape appeals. We
 affirm.
                        BACKGROUND
                               A
     The Morohashi patents describe the “cumbersome”
 problem, when seeking to transfer several songs from a
Case: 19-2161     Document: 58      Page: 3    Filed: 07/01/2020




 DATA SCAPE LIMITED   v. WESTERN DIGITAL CORPORATION          3



 server to a playback device, of “selecting pieces of music []
 to be transferred piece by piece.” ’929 patent col. 2 ll. 24–
 29. “[T]o solve this problem,” according to the Morohashi
 patents, “a list of selected pieces of music from the musical
 data stored in the music server is created and the selected
 musical data on the list is transferred in a batch operation.”
Id. at col. 2 ll. 30–34. Like the Morohashi patents, the ’893
 patent is focused on the selective transfer of music files
 from a first storage medium to a second storage medium,
 in which the transfer process, to avoid unnecessary dupli-
 cation, automatically checks to ensure that a particular file
 is not already stored on the second storage medium before
 transferring (i.e., “ripping”) that file. ’893 patent col. 1 l.
 63–col. 2 l. 4.
     Claim 19 of the ’929 Morohashi patent is illustrative
 for purposes of this appeal:
     19. A communication method, comprising the steps
     of:
         editing management information of data to
         be transferred from an apparatus to an ex-
         ternal apparatus by selecting certain data
         to be transferred, said management infor-
         mation stored in a storage medium of the
         apparatus, without regard to the connec-
         tion of said apparatus and said external ap-
         paratus;
         detecting, at the apparatus, whether said
         apparatus and said external apparatus are
         connected;
         comparing at the apparatus, said edited
         management information with manage-
         ment information of data stored in said ex-
         ternal apparatus; and
         transmitting the selected data from said
         apparatus to said external apparatus based
Case: 19-2161     Document: 58     Page: 4    Filed: 07/01/2020




 4       DATA SCAPE LIMITED   v. WESTERN DIGITAL CORPORATION



         on said management information and a re-
         sult of the comparison when said detection
         indicates that said apparatus and said ex-
         ternal apparatus are connected.
 ’929 patent claim 19.
                               B
      In December 2018, Data Scape filed a complaint in the
 Central District of California, alleging infringement of the
 Asserted Patents. Western Digital moved to dismiss the
 complaint under Federal Rule of Civil Procedure 12(b)(6),
 arguing that the claims of the Asserted Patents were inva-
 lid under 35 U.S.C. § 101 because the claims were directed
 to an abstract idea implemented using generic computer
 processes. The district court granted the motion to dismiss
 with prejudice. Motion to Dismiss at *8. Subsequently,
 Data Scape filed a motion to alter the judgment, requesting
 leave to amend the complaint. The district court denied
 the motion, finding the amended complaint futile. Motion
 to Alter at *10.
    Data Scape timely appealed. We have jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     On appeal, Data Scape argues that the claims of the
 Asserted Patents are not directed to an abstract idea and,
 in any event, include inventive concepts. Data Scape fur-
 ther contends that the district court erred in holding all the
 Asserted Patents’ claims ineligible when the district court
 and Western Digital only substantively addressed
 claim 19.
    We review Rule 12(b)(6) dismissals under the law of the
 appropriate regional circuit. Aatrix Software, Inc. v. Green
 Shades Software, Inc., 882 F.3d 1121, 1124 (Fed. Cir.
 2018). The Ninth Circuit reviews such dismissals de novo.
 Barrett v. Belleque, 544 F.3d 1060, 1061 (9th Cir. 2008).
Case: 19-2161     Document: 58      Page: 5     Filed: 07/01/2020




 DATA SCAPE LIMITED   v. WESTERN DIGITAL CORPORATION           5



 Like the district court, we must “take all well pleaded alle-
 gations of material fact as true and construed in [Data
 Scape’s] favor.” Thompson v. Paul, 547 F.3d 1055, 1059
 (9th Cir. 2008) (citing Maduka v. Sunrise Hosp., 375 F.3d
909, 911 (9th Cir. 2004)).
     Section 101 provides that “[w]hoever invents or discov-
 ers any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof, may obtain a patent therefor.” 35 U.S.C. § 101.
 But the provision “contains an important implicit excep-
 tion: Laws of nature, natural phenomena, and abstract
 ideas are not patentable.” Alice Corp. v. CLS Bank Int’l,
 573 U.S. 208, 216 (2014) (internal quotation marks omit-
 ted). A claim is invalid under § 101 where (1) it is “directed
 to” a patent-ineligible concept, such as an abstract idea,
 and (2) the particular elements of the claim, considered
 “both individually and as an ordered combination,” do not
 add enough to “transform the nature of the claim into a pa-
 tent-eligible application,” i.e., do not set forth an “inventive
 concept.” Alice, 573 U.S. at 217 (internal quotation marks
 omitted); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161,
 1166–67 (Fed. Cir. 2018).
                                A
     Under the first step of the Alice inquiry, we agree with
 the district court that the claims of the Asserted Patents
 are directed to the abstract idea of selective data storage,
 transfer, and processing. Motion to Dismiss at *8. We have
 previously held that “[t]he concept of data collection, recog-
 nition, and storage is undisputedly well-known.” Content
 Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l
 Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); see also Cell-
 spin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1315 (Fed. Cir.
 2019) (“The asserted claims are drawn to the idea of cap-
 turing and transmitting data from one device to another.”).
 We have also held more specifically that “the concept of de-
 livering user-selected media content to portable devices is
Case: 19-2161    Document: 58      Page: 6    Filed: 07/01/2020




 6       DATA SCAPE LIMITED   v. WESTERN DIGITAL CORPORATION



 an abstract idea.” Affinity Labs of Tex., LLC v. Ama-
 zon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016). Despite
 Data Scape’s contentions, the Asserted Patents are not di-
 rected to any improvement in how a computer functions
 but merely use computers for their standard functions of
 storing, transferring, and processing data. See SAP, 898
F.3d at 1168. The claims here do not differ materially from
 prior data transfer claims we have held were directed to
 abstract ideas.
                               B
     As for the second step of the Alice inquiry, the claims
 lack any inventive concept that would transform their sub-
 ject matter into something more than the abstract idea.
 Claim 19 of the ’929 patent generically recites editing in-
 formation, detecting the connection of one apparatus to an-
 other, comparing data on the two devices, and transmitting
 selected data from one apparatus to another. ’929 patent
 claim 19. Similar to previous cases, nothing in the claims
 “requires anything other than conventional computer and
 network components operating according to their ordinary
 functions.”   Two-Way Media Ltd. v. Comcast Cable
 Comm’ns, LLC, 874 F.3d 1329, 1339 (Fed Cir. 2017); see
 also SAP, 898 F.3d at 1170; Affinity Labs, 838 F.3d at 1271.
 Such claims fail under Alice.
                               C
      The district court did not err in holding all the claims
 of the Asserted Patents invalid. The court correctly deter-
 mined that Western Digital substantively challenged all
 the Asserted Patents’ claims. Motion to Dismiss at *4; J.A.
 216–18 (explaining the various similarities in the Moro-
 hashi Patents of the different apparatus claims and that
 the method claims directly correspond to the functional
 language used in the apparatus claims), 220–21 (“Because
 the claims of the ’893 Patent recite the same generic steps
 of transferring selected data from one source to another as
 recited in [the] Morohashi patents, claim 19 of the ’929
Case: 19-2161     Document: 58     Page: 7    Filed: 07/01/2020




 DATA SCAPE LIMITED   v. WESTERN DIGITAL CORPORATION         7



 Patent is representative of the claims in the Asserted Pa-
 tents.”), 225, 235–37. Although Data Scape disputes that
 claim 19 of the ’929 patent is representative, it presented
 no separate argument for the eligibility of any claim aside
 from claim 19 in its opposition to the motion to dismiss.
 Data Scape’s only statement about the claims themselves
 merely states that “even a cursory review of the independ-
 ent claims, much less their dependents, prove there is sig-
 nificant non-overlap in claim elements in the Morohashi
 patent family alone—and very little overlap at all between
 that family and the claims of the Hirano ’893 patent.” Id.
 at 304. Because Data Scape did not present any “meaning-
 ful argument for the distinctive significance of any claim
 limitations” not found in claim 19, the district court did not
 err in treating claim 19 as representative. Berkheimer v.
 HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018).
     The district court also did not err in denying Data
 Scape leave to amend its complaint, finding that it would
 have been futile. We agree with the district court that Data
 Scape’s “amendments do not remedy the deficiencies in its
 Complaint” and that as such Data Scape “failed to demon-
 strate that leave to amend would have been anything but
 futile.” Motion to Alter at *10. For example, Data Scape’s
 citations to patents from other companies citing various
 Data Scape patents do nothing to suggest the Asserted Pa-
 tents accomplished a technical solution. See, e.g., J.A. 844–
 45 (citing U.S. Patent No. 7,546,353; and U.S. Patent Ap-
 plication Nos. 2006/0288036 and 2008/0086494). These pa-
 tents merely happen to cite similar Data Scape patents,
 and in one case one of the Asserted Patents, and discuss
 challenges in the technical space. Moreover, Data Scape
 proposed certain claim constructions that the district court
 correctly found would have led to the same result. Nothing
 in Data Scape’s proposed amendments would create a fac-
 tual issue sufficient to overcome a motion to dismiss, ren-
 dering the amended complaint futile. Flowers v. First
 Hawaiian Bank, 295 F.3d 966, 976 (9th Cir. 2002) (“A
Case: 19-2161    Document: 58     Page: 8   Filed: 07/01/2020




 8      DATA SCAPE LIMITED   v. WESTERN DIGITAL CORPORATION



 district court, however, does not abuse its discretion in
 denying leave to amend where amendment would be fu-
 tile.”); see also Cellspin, 927 F.3d at 1317–18 (requiring
 “plausible and specific factual allegations that aspects of
 the claims are inventive” to defeat a motion to dismiss).
                        CONCLUSION
    We have considered Data Scape’s remaining argu-
 ments and find them unpersuasive. For the foregoing rea-
 sons, we affirm the district court’s judgment.
                       AFFIRMED